Order and judgment (one paper), Supreme Court, New York County (Paula Omansky, J.), entered on or about October 31, 2000, which dismissed the petition brought pursuant to CPLR article 78 to annul respondents’ determination denying petitioner a managerial pay increase, unanimously affirmed, without costs.
The record is devoid of any basis for a claim that the challenged determination was arbitrary and capricious (see, Matter of 601 Realty Corp. v City of N.Y. Dept. of Health, 269 AD2d 268). Since petitioner was not demoted, dismissed or otherwise subject to disciplinary action, his claim that he was entitled to a pretermination hearing pursuant to Civil Service Law § 75 (1) is incorrect. Concur — Nardelli, J.P., Mazzarelli, Buckley, Sullivan and Marlow, JJ.